DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species C, claim 14 in the reply filed on 2/01/2021 is acknowledged.
Non-elected species A, claim 8 and non-elected species B, claim 11, have been cancelled by applicant.
Specification
The disclosure is objected to because of the following informalities:
Element names should not be capitalized unless at the beginning of a sentence.
The atomic symbol for zirconium is Zr, not Z.  
Appropriate correction is required.
Claim Objections
Claims 1-7, 9, 10 and 12-20 are objected to because of the following informalities:  
Element names should not be capitalized unless at the beginning of a sentence.
The atomic symbol for zirconium is Zr, not Z.  
	Lists of elements should have each element recited on a different line (such as what is done in instant claim 17) for the sake of legibility.
	“Deg. F.” should be written as °F.
	Instant claims 6 and 9 should recite “.001 wt.% Sulfur (S)” instead of “0.001 wt.% sulfur (S)”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "increased creep resistance" and “upper end of an operating spectrum of the component” in claims 12, 15 and 17 (from which claims 18-20 depend) are relative terms which renders the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This renders the creep resistance of the alloy indefinite which renders the scope of the claims indefinite.
Instant claims 12 and 13 are dependent on cancelled claim 11.
Instant claim 13 recites the limitation "the gas guench gas for cooling is Argon gas.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0103862 to Bouse et al.

Element
Claimed wt% (about)
Bouse wt%
Overlaps
Al
3.0-4.0
3.0-5.0
Yes
B
0.005-0.015
0.0080-0.01
Yes
Bi
0.0-0.0001
≤impurity
Yes
C
0.03-0.08
0.06-0.10
Yes
Cr
10.0-15.0
7.0-12.0
Yes
Co
10.0-15.0
5.0-15.0
Yes
Fe
0.0-0.2
0-0.2
Yes
Hf
0.0-0.1
0-2.0
Yes
Pb
0.0-0.001
≤impurity
Yes
Mg
0.0-0.02
0-0.0035
Yes
Mn
0.0-0.2
0-0.01
Yes
Mo
1.0-3.0
1.0-5.0
Yes
N
0.0-0.002
0-0.0015
Yes
Nb
0.0-0.2
0-2.0
Yes
O
0.0-0.002
0-0.002
Yes
P
0.0-0.003
0-0.005
Yes
Se
0.0-0.0004
≤impurity
Yes
Si
0.0-0.1
0-0.20
Yes
Ag
0.0-0.0003
≤impurity
Yes
S
0.0-0.005
0-0.003
Yes
Ta
2.5-3.5
2.0-6.0
Yes

0.0-0.0001
≤impurity
Yes
Ti
4.0-5.0
3.0-5.0
Yes
Tl
0.0-0.001
≤impurity
Yes
W
2.5-3.5
3.0-12.0
Yes
Zr
0.0-0.01
0-0.01
Yes
Ni
Balance
Balance
Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Bouse including the instantly claimed because Bouse discloses the same utility throughout the disclosed ranges.
Regarding claim 2 and the composition of claim 17, the alloy of Bouse overlaps the instantly claimed ranges.
Regarding claims 3, 4, 7, 10, and 19 the instantly claimed equations fully depends on the composition of the alloy. It is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D.357, 553 O.G.177; 57 USPQ 117, Taklatwalla v.Marburg. 620 O.G.685, 1949 C.D.77, and In re Pilling, 403 O.G.513, 44 F(2) 878, 1931 C.D.75. In the instant case, as the alloy of Bouse is capable of falling within the boundaries of the instantly claimed composition formulas, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected any portion of the disclosed ranges of each element of Bouse including those which fall within the boundaries of the instantly claimed composition based formulas because Bouse discloses the same utility throughout the disclosed ranges.
Regarding claims 5 and 18, the density of the alloy is dependent on the composition of the alloy. In the instant case, as the alloy of Bouse is capable of falling within the boundaries of the instantly 
Regarding claims 6 and 9, the elements recited in instant claims 6 and 9 at wt percentages of less than 100 ppm are in such a small concentration as to be encompassed by Bouse’s disclosure of inevitable impurities.  Bouse overlaps the elements of claims 6 and 9 present in quantities of more than 100 ppm.
Regarding claim 12, 15 and the creep resistance of instant claim 17, the instantly claimed creep resistance is indefinite as set forth above.  Regardless, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Bouse would be expected to have the same or similar properties as the instantly claimed alloy because the alloy of Bouse has the same composition.  
Regarding claim 13, instant claim 13 is indefinite as set forth above. Regardless, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  In the instant case, the structure and composition of the alloy of Bouse appears to be 
Regarding claims 14 and 16, Bouse discloses that the alloy may be a single crystal (Bouse, claim 19).  Regarding the instantly claimed product-by-process particulars, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  In the instant case, the structure and composition of the alloy of Bouse appears to be either identical or only slightly different than the structure and composition of the instantly claimed alloy
Regarding claim 20, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Bouse would be expected to have the same or similar properties as the instantly claimed alloy because the alloy of Bouse has the same composition.  
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 9 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Although Examiner has only applied the Bouse reference above to avoid cumulative rejections (in accordance with MPEP 706.02 [R-6] I), Examiner notes that other references are as applicable to the instant claims as the Bouse reference, such as US 2010/0080729 to Biondo, US 6416596 to Wood, US 20180305792 to Forsik, and US 2017/0100804 to Goncharov, which all disclose alloy compositions overlapping that of the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D WALCK/               Primary Examiner, Art Unit 1736